Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches in the very least for all embodiments a vehicle lighting device and method of controlling illuminance of a vehicle comprising device or method for sensing ambient lighting being either daytime or nighttime, capturing an image of the face and sensing  the infrared brightness  level from the image and controlling the lighting unit in response to the sensed IR brightness level.

Bohdan (U.S. PG Publication No.  2021/0389820) discloses system for controlling the luminance of interior vehicle lighting that uses a camera to capture the image of a driver to control the luminance intensity. However, the cited reference fail to individually disclose, or suggest when combined, a the camera detecting an infrared brightness of the captured facial image and sensing a nighttime or daytime mode of the ambient conditions.
Omi (U.S. Patent No. 7,946,744) discloses a vehicle discloses a system that senses an IR brightness level of the face of driver and controlling the level of red illuminated by the light ssoruces. However there is no sensing of the ambient light conditions being day or night that adjusts the intensity of the interior lighting based on the ambient light conditions and the drivers sensed IR brightness
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically sensing ambient conditions and the IR brightness levels in controlling the intensity of the vehicle lighting in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Omi (U.S. Patent No. 7,946,744) and Bohdan (U.S. PG Publication No.  2021/0389820) discloses interior lighting systems for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875